  Case 21-01768       Doc 38   Filed 05/10/21 Entered 05/11/21 07:26:16               Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:     21-01768
Victor T. Spencer and Latasha M Turner-      )
Spencer                                      )                Chapter: 13
                                             )
                                                              Honorable Jacqueline P Cox
                                             )
                                             )
               Debtor(s)                     )

                           ORDER IMPOSING THE AUTOMATIC STAY

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:

  IT IS HEREBY ORDERED
A. That the automatic stay is hereby imposed as to all creditors pursuant to §362(c)(4).




                                                          Enter:


                                                                     Honorable Jacqueline Cox
Dated: May 10, 2021                                                United States Bankruptcy Judge
